DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott-Nash et al. (US 2018/0086453).
Re Claims 1 and 19: Scott-Nash et al. teaches apparatus and method for unmanned aerial vehicle servicing of modular device assembly, which includes receiving external power from at least one robot (¶ 26-33+, 42-43+, 53+); executing at least one authentication protocol (¶ 30-39, 48+); based on a successful authentication result, disengaging at least one magnet associated with a battery compartment (¶ 53-56+); receiving a battery replacement confirmation message (¶ 26+, 53+); engaging the at least one magnet associated with the battery compartment (¶ 55+); and transmitting at least one power release message to the at least one robot (¶ 33+). Scott-Nash also teaches receive device information from the at least one IoT device (see ¶ 2+).
Re Claim 2: Scott-Nash et al. teaches apparatus and method, wherein the at least one robot {herein UAV or drone 602} is one of: a land-based robot, an air-based robot, and a water-based robot (see fig.# 6; ¶ 35+).
Re Claim 3: Scott-Nash et al. teaches apparatus and method, wherein the external power from the at least one robot is transmitted via at least one of the following power configurations: Type A, Type B, Type C, Type D, Type E, Type F, Type G, Type H, Type |, Type J, Type K, Type L, Type M, Type N, Type O, USB-A, USB-B, USB-C, Mini-USB, Micro-USB, USB 3, Lightning, Thunderbolt, and PCle (¶ 24-29+).
Re Claim 4: Scott-Nash et al. teaches apparatus and method, wherein the at least one authentication protocol is at least one of: password authentication, two-factor authentication, token authentication, transaction authentication, computer recognition authentication, Kerberos, and SSL/TSL (¶ 34+).
Re Claim 5: Scott-Nash et al. teaches apparatus and method, further comprising utilizing at least one of the following encryption protocols: DES/3DES, Blowfish, AES, Twofish, IDEA, MD5, SHA 1, HMAC, RSA, and quantum (¶ 49+).
Re Claim 6: Scott-Nash et al. teaches apparatus and method, wherein the at least one magnet is an electromagnet (¶ 42+).
Re Claim 6: Scott-Nash et al. teaches apparatus and method, wherein battery status information comprises at least one value indicating a charge level of a battery (¶ 53+).
Re Claim 7: Scott-Nash et al. teaches apparatus and method, wherein the authentication protocol comprises at least one RFID chip (¶ 33+, 49+).
Re Claim 9: Scott-Nash et al. teaches apparatus and method, wherein the battery replacement confirmation message comprises information indicating that at least one battery was installed successfully, the battery replacement confirmation message received from at least one of: the at least one robot and an IoT device {herein disclosed in ¶ 2} (¶ 53-54+).
Re Claim 20: Scott-Nash et al. teaches apparatus and method, wherein the device information comprises at least one of: a set of GPS coordinates, a device identifier, operating system characteristics, altitude, and date of last battery replacement (¶ 40-41+).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott-Nash et al. (US 2018/0086453) in view of (JP 2010516546A) {hereinafter referred as JP '546}.
Re Claim 10: The teachings of Scott-Nash et al. have been discussed above.
Scott-Nash et al. fails to specifically teach inserting a second battery into the IoT device, a first magnet and a second magnet.
JP '546 discloses inserting a second battery {herein a plurality of batteries 146} into the IoT device, a first magnet and a second magnet 142/143 (see fig.#13; ¶ 33+).
In view of JP '546’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Scott-Nash et al. inserting a second battery into the IoT device, a first magnet and a second magnet so as to provide additional power to the device and supplemental of charging/recharging the power system of the device. 
Re Claim 11: Scott-Nash et al. as modified by JP '546 teaches apparatus and method, wherein the IoT device is at least one of: a smart sensor, a smart monitoring device, a smart security device, a smart weather device, and a smart speaker (¶ 19+, 41+).
Re Claim 12: Scott-Nash et al. as modified by JP '546 teaches apparatus and method, wherein the external power from the at least one robot is transmitted via at least one of the following power configurations: Type A, Type B, Type C, Type D, Type E, Type F, Type G, Type H, Type |, Type J, Type K, Type L, Type M, Type N, Type O, USB-A, USB-B, USB-C, Mini-USB, Micro-USB, USB 3, Lightning, Thunderbolt, and PCle (¶ 24-29+).
Re Claim 13: Scott-Nash et al. as modified by JP '546 teaches apparatus and method, wherein the at least one authentication protocol is at least one of: password authentication, two-factor authentication, token authentication, transaction authentication, computer recognition authentication, Kerberos, and SSL/TSL (¶ 34+).
Re Claim 14: Scott-Nash et al. as modified by JP '546 teaches apparatus and method, further comprising utilizing at least one of the following encryption protocols: DES/3DES, Blowfish, AES, Twofish, IDEA, MD5, SHA 1, HMAC, RSA, and quantum (¶ 49+).
Re Claim 15: Scott-Nash et al. as modified by JP '546 teaches apparatus and method, wherein the authentication protocol comprises at least one RFID chip (¶ 33+, 49+).
Re Claim 16: Scott-Nash et al. as modified by JP '546 teaches apparatus and method, wherein the battery replacement confirmation message comprises information indicating that at least one battery was installed successfully (¶ 53-54+).
Re Claim 17: Scott-Nash et al. as modified by JP '546 teaches apparatus and method, wherein the first basic magnet is affixed to a robot (¶ 42+).
Re Claim 18: Scott-Nash et al. as modified by JP '546 teaches apparatus and method, wherein the at least one robot {herein UAV or drone 602} is one of: a land-based robot, an air-based robot, and a water-based robot (see fig.# 6; ¶ 35+).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liang et al. (US 2019/0084432) teaches charging unmanned aerial vehicle, functional unmanned aerial vehicle and air-charging unmanned aerial vehicle set thereof.
Wang (US 9,139,310) teaches system and method for UAV battery exchange.
Ge (CN 112918676 A) teaches a continuous navigation building robot easy to assemble and disassemble power supply.
Liu (CN 209634443 U) teaches current alternating robot and a charging/exchanging station of the battery replacing robot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887